Mr. Presiding Justice Goodwin delivered the opinion of the court. 4. Pleading, § 355* — what constitutes withdrawal of plea. Where leave is asked and given to withdraw a plea, the withdrawal is thereby effected though the plea continues to be a part of the files in the cause. 5. Pleading, § 354* — when defendant estopped from relying on defense in plea assumed to he vñthdrawn. A defendant which asks and obtains leave to withdraw a special plea, and proceeds to trial on the assumption that the plea was withdrawn, is estopped from thereafter relying upon that defense. 6. Damages, § 207* — when instruction on manner of determining is not erroneous. In an action to recover for personal injuries, an instruction in the usual form as to the manner of determining the amount of plaintiff’s damages, held not open to objection. 7. Instructions, § 20* — what is proper cautionary instruction. In an action to recover for personal injuries in which numerous instructions, some complicated and involved, had been given for defendant as to the law and facts necessary to be found to entitle plaintiff to recover, it is proper for the court to point out to the jury that the court did not intend to state an opinion as to what the facts were and to remind them that they were judges of the facts.